                            Case 20-18719-AJC               Doc 24        Filed 11/19/20         Page 1 of 1




           ORDERED in the Southern District of Florida on November 18, 2020.



                                                                             A. Jay Cristol, Judge
                                                                             United States Bankruptcy Court
_____________________________________________________________________________


                                          UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF FLORIDA
                                                   MIAMI DIVISION
          In re: Marielis Rubi                                    Case No: 20-18719-AJC
                                                                  Chapter 7
                      Debtor(s)
          _______________________/

             ORDER APPROVING EX-PARTE MOTION TO ENLARGE THE TIME TO FILE A
                              REAFFIRMATION AGREEMENT

                   THIS CAUSE came before the Court upon Debtor’s Ex-Parte Motion to Enlarge the Time
          to file a Reaffirmation Agreement. The Court having reviewed the Motion and the record herein,
          being otherwise fully advised, it is
                   ORDERED that the Motion is GRANTED. The time within which the Debtor may file a
          reaffirmation agreement is extended through December 8, 2020 and the Clerk shall not issue a
          discharge before said date.
                                                                  ###
          Attorney Sanchez shall serve a conformed copy of this order upon all parties in interest and file a certificate of service
          with the Clerk of Court.

          Respectfully Submitted By:
          Robert Sanchez, Esq.
          FBN#0442161
          Robert Sanchez, P.A.
          355 West 49th St
          Hialeah, FL 33012
          Tel.(305)-687-8008


                                                              Page 1 of 1
